Citation Nr: 0615252	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-28 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected residuals of a left knee 
injury. 

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1954 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran testified at a video conference hearing before 
the undersigned in February 2006.  A transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is etiologically 
related to his service-connected left knee disorder.

2.  The veteran's bilateral hip disorder is etiologically 
related to his service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the veteran's current lumbar spine disorder is 
proximately due to or the result of his service-connected 
left knee disorder.  38 C.F.R. §§ 3.102, 3.310 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, the veteran's current bilateral hip disorder is 
proximately due to or the result of his service-connected 
left knee disorder.  38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the veteran being granted the full benefit 
sought on appeal.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The Board notes that service connection is currently in 
effect for residuals of a left total knee arthroplasty, 
previously evaluated as posttraumatic arthritis and 
instability of the left knee associated with post-traumatic 
arthritis of the left knee, currently rated as 30 percent 
disabling.  

The veteran has consistently maintained that his low back and 
hip problems arise as a result of his service-connected left 
knee disorder.  

In a May 2000 letter, the veteran's private physician, C. M., 
M.D., indicated that from the veteran's initial visit to the 
present, he had been experiencing problems related to his 
significant left knee injury.  Dr. M. stated that the left 
knee injury related to his time in service had caused 
significant deformity and problems with his leg and back.  
The problems involving the back included herniated lumbar 
disc, and subsequent arthritis with lumbar spinal stenosis.  
He also noted that the veteran had developed peripheral 
neuropathy as a result of his increasing problems with his 
leg and back.   

In a September 2000 letter, Dr. M. indicated that the veteran 
was a longstanding patient of his who had been followed for 
multiple medical problems.  He stated that it was his opinion 
that the veteran's left knee problems caused increasing 
problems related to his back with radicular component down 
both legs.  He indicated that it was his opinion that as a 
result of his left knee problems, the veteran had developed 
hip and back problems and that this was the sole reason for 
his hip and back problems.  

At the time of a November 2000 VA orthopedic examination, the 
veteran  reported having had back pain for the past 20 years 
which had progressively worsened.  The veteran stated that he 
could not walk more than one-half of a block because of his 
knee and back condition.  Following examination, the examiner 
rendered a diagnosis of degenerative changes in the facets in 
a diffuse fashion in the lumbar spine with lumbar spondylosis 
with mild lumbar canal stenosis, most marked at L4-5.  The 
examiner stated that it was less likely that the veteran's 
left knee condition contributed to the causation of his back 
condition, which was mainly the result of degenerative 
changes over several years.  

At the time of a November 2000 VA neurological examination, 
the examiner indicated that he had reviewed the veteran's 
entire claims file.  Following examination, the examiner 
diagnosed the veteran as having mild peripheral neuropathy in 
both lower extremities; osteoarthritic pain in both hips, 
left more than right; spine osteoarthritis, and mild canal 
stenosis secondary to osteoarthritis.  The examiner indicated 
that it was at least as likely as not that all of these 
symptoms and problems were related in part to the injury to 
the left knee.  

In a February 2001 letter, the veteran's private physician, 
M. R., M.D., an orthopedic surgeon, indicated that the 
veteran clearly suffered a major knee injury 46 years ago and 
his resultant antalgic gait certainly would affect the 
biomechanics of both his hips and lumbar spine.  He stated 
that he certainly felt that the veteran's spine condition was 
related to his severe knee injury and subsequent traumatic 
arthritis.  

In an April 2001 treatment note, the veteran indicated that 
it was his belief that his knee injury had caused his back 
pain.  It was the examiner's assessment that the veteran had 
altered comfort of the back and hips as a result of the old 
injury.  

In an October 2001 addendum to his November 2000 VA 
orthopedic report, the examiner indicated that since the 
degenerative changes in the facet joints on the lumbar spine 
were of a diffuse nature at multiple levels and the lumbar 
canal stenosis was secondary to degenerative changes, he 
thought that these changes were representative of 
degenerative changes of aging rather than trauma. 

In December 2001, the veteran was again afforded a VA 
examination by the individual who conducted the November 2000 
VA orthopedic examination.  Following examination, the 
examiner rendered diagnoses of degenerative lumbosacral spine 
with degenerative lumbar canal stenosis with degenerative 
disc disease, and early degenerative joint disease changes, 
left hip worse than right.  

The examiner stated that it was as likely as not that the 
degenerative changes of aging contributed to the veteran's 
current lumbar spine condition.  He further indicated that it 
was less likely than not that the veteran's left knee 
condition was related to causation of his back condition.

He also stated that it was his professional opinion that it 
was as likely as not that the veteran's bilateral hip 
condition was the result of degenerative pathology over 
several years.  He indicated that it was less than likely 
that his left knee condition contributed to his left or right 
hip condition.  

In an April 2004 letter, Dr. M. noted that the veteran had 
been a longstanding patient of his.  He stated that as a 
result of the knee problems and the resulting limp and 
shortening of his leg, the veteran had developed misalignment 
of the hips and spine with degenerative problems, especially 
involving the low back area, as evidenced by not only 
physical examination but also by MRI testing.  He noted that 
given the progression of the veteran's knee problems it was 
his opinion that the veteran's back problems in terms of 
degenerative arthritis and lumbar spinal stenosis with 
neuropathy involving the left leg were definitely related to 
the knee injury which occurred while serving in the military.  

In a May 2005 letter, Dr. M. indicated the veteran's 
significant arthritis, disc disease, and lumbar spinal 
stenosis, with ongoing claudication involving his back and 
left leg was as a result of his knee injury and subsequent 
stress on his back.  

At the time of his February 2006 hearing, the veteran 
testified as to his belief that both his spine and hip 
disorders were related to his in-service left knee injury.  
He also indicated that he was still receiving treatment for 
all thee problems at the local VA facility.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for a lumbar spine 
disorder, it cannot be stated that the preponderance of the 
evidence is against the claim.  The veteran's private 
physicians, Drs. M. and R., have both expressed their belief 
that the veteran's current lumbar spine disorders were caused 
by his left knee injury.  The November 2000 VA neurological 
examiner, after a complete review of the claims folder, 
indicated that the veteran's current lumbar spine disorders 
were at least in part related to his service-connected left 
knee injury residuals.  The Board does note that the record 
contains opinions from the examiner who conducted the 
November 2000 and December 2001 VA examinations, which the 
veteran's low back disorder is not likely to have arisen from 
his service-connected left knee disorder.  He has stated on 
two separate occasions that the veteran's low back condition 
is more indicative of an age-related process.  While such an 
opinion alone would prohibit the granting of service 
connection, it must be taken in conjunction with all the 
other evidence in record.  When doing this, it is 
demonstrated the evidence, as it relates to the claim of 
service connection for a low back disorder as secondary to 
his left knee disorder, is at least in equipoise.  In such a 
case, reasonable doubt must be resolved in favor of the 
veteran. 

With regard to the veteran's claim of service connection for 
a bilateral hip disorder, the Board again notes that the 
examiner who performed the November 2000 and December 2001 VA 
orthopedic examination has indicated that it was likely that 
the veteran's bilateral hip condition was the result of 
degenerative pathology over several years and that it was 
less than likely that the veteran's left knee condition 
contributed to his left or right hip condition.  In contrast, 
Dr. M. has reported on several occasions that it was his 
belief that the veteran's hip problems were caused by his 
left knee disorder.  The Board further observes that the 
November 2000 VA neurological examiner, who also had the 
benefit of the review of the claims folder, indicated that it 
was at least as likely as not that the veteran's left knee 
condition contributed to his hip problems.  As noted above, 
for a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  While the evidence does not overwhelmingly support 
the grant of service connection for a bilateral hip disorder, 
it cannot be stated that the preponderance of the evidence is 
against the claim of service connection a bilateral hip 
disorder.  The evidence is at least in equipoise.  As such, 
the issue of service connection for a bilateral hip disorder 
must be resolved in favor of the veteran.  


ORDER

Service connection for a low back disorder as secondary to 
service-connected residuals of a left knee injury is granted. 

Service connection for a bilateral hip disorder as secondary 
to service-connected residuals of a left knee injury is 
granted.  




	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


